Case: 18-31255      Document: 00515106049         Page: 1    Date Filed: 09/05/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 18-31255                       September 5, 2019
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DESTINEY HAMILTON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:17-CR-245-4


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Destiney Hamilton appeals a special condition of supervised release
requiring her to be “subject to financial disclosure throughout the term of
supervision.” She argues that the condition is (1) vague and ambiguous, (2) not
supported by the record or by a factual finding from the court, (3) not
reasonably related to the appropriate 18 U.S.C. § 3553(a) factors or narrowly




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31255     Document: 00515106049     Page: 2    Date Filed: 09/05/2019


                                  No. 18-31255

tailored, and (4) redundant of the standard condition requiring her to maintain
employment.
      Where error is not preserved due to the failure to make a timely
objection, we review the imposition of a condition of supervised release for plain
error. See United States v. Ellis, 720 F.3d 220, 224-25 (5th Cir. 2013). The
district court’s special conditions of supervised release “must be reasonably
related” to the factors set forth in § 3553(a). United States v. Paul, 274 F.3d
155, 164-65 (5th Cir. 2001) (citing 18 U.S.C. § 3583(d)).
      In this case, the record shows that the district court considered
appropriate § 3553(a) factors, including the need for deterrence, the nature of
Hamilton’s offense, and her history and characteristics, in imposing the
challenged condition. See § 3583(d). To the extent that Hamilton contends
that the imposition of the financial disclosure condition resulted in a sentence
that was greater than necessary to achieve the goals of sentencing, she does
not identify any affected liberty interests and has therefore abandoned this
argument. See United States v. Reagan, 596 F.3d 251, 254-55 (5th Cir. 2010);
Paul, 274 F.3d at 165.      Moreover, she has not shown that the financial
disclosure condition would be overly burdensome and redundant because the
financial disclosure condition serves purposes other than ensuring her
continued employment. Hence, she has not shown error, much less clear or
obvious error. See Puckett v. United States, 556 U.S. 129, 135 (2009). To the
extent she claims that the district court committed procedural error by failing
to state reasons for the condition, she fails to argue or show that providing
reasons specific to the challenged special condition would have changed the
outcome of the case, and therefore she has not shown that any plain error
affected her substantial rights. See United States v. Mondragon-Santiago, 564
F.3d 357, 364-65 (5th Cir. 2009).



                                        2
    Case: 18-31255   Document: 00515106049    Page: 3   Date Filed: 09/05/2019


                               No. 18-31255

      As for Hamilton’s vagueness challenge, a commonsense interpretation of
the condition is that it refers to bank account statements, credit reports,
payroll stubs, and similar indications of Hamilton’s financial condition. See
Paul, 274 F.3d at 166-67. Moreover, because we have not invalidated a similar
condition for vagueness, Hamilton has not shown that any error is clear or
obvious under present law. See United States v. Salinas, 480 F.3d 750, 756
(5th Cir. 2007).
      The judgment of the district court is AFFIRMED.




                                     3